             Case 5:19-cv-06093-JMG Document 27 Filed 09/13/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF PENNSYLVANIA
__________________________________________

G.B.,                                                  :
                        Plaintiff,                     :
                                                       :
                        v.                             :       Civil No. 5:19-cv-06093-JMG
                                                       :
JADE NAILS HAIR SPA, et al.,                           :
                  Defendants.                          :
__________________________________________


                                               ORDER

         AND NOW, this 13th day of September, 2021, after careful consideration of Plaintiff

G.B.’s Motion for Default Judgment (ECF No. 22), and for the reasons set forth in the

accompanying Memorandum Opinion, it is hereby ORDERED as follows:

        1.     Plaintiff’s Motion (ECF No. 22) is CONDITIONALLY GRANTED in part,

               pending a hearing at which Plaintiff will be required to establish damages and present

               medical evidence in support of her intentional infliction of emotional distress claim;

        2.     Plaintiff’s claims for negligent hiring (Count IV), vicarious liability (Count VI), and

               sex trade liability (Count VII) are DISMISSED with prejudice;

        3.     A damages and evidentiary hearing is scheduled before the Honorable John M.

               Gallagher for November 30, 2021, at 9:30 a.m., at the Edward N. Cahn Courthouse

               and Federal Building, Fourth Floor, Courtroom B, 504 Hamilton Street, Allentown,

               Pennsylvania 18101. Plaintiff, representatives for the Defendants, and all counsel

               SHALL attend the hearing;

        4.     Plaintiff SHALL personally serve copies of this Order and accompanying

               Memorandum Opinion on Defendants at least one week prior to the hearing and file

               proof of service with the Court;
     Case 5:19-cv-06093-JMG Document 27 Filed 09/13/21 Page 2 of 2




5.     Plaintiff SHALL be prepared to offer testimony and/or evidence to support damages;

6.     Plaintiff SHALL be prepared to offer competent medical evidence to support her

       intentional infliction of emotional distress claim. See, e.g., A.C. v. Scranton Sch.

       Dist., 191 F. Supp. 3d 375, 392 (M.D. Pa. 2016) (“Pennsylvania requires that

       competent medical evidence support a claim of alleged intentional infliction of

       emotional distress.” (internal quotation marks and citation omitted)).



                                               BY THE COURT:



                                               /s/ John M. Gallagher
                                               JOHN M. GALLAGHER
                                               United States District Court Judge




                                          2
